Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umezawa, et al., US 2013/0088578 A1.
As per Claim 1, Umezawa teaches a rear view monitoring device (¶ 36), which is to be applied to a vehicle including a left door and a right door (¶¶ 33-34), comprising: 
an object detector configured to detect a position of an object positioned in a rear side of the vehicle with respect to the vehicle (¶¶ 37-38; stereo camera 40-1 of Figure 1); and 
a controller configured to execute, during a period in which the vehicle is stopped (¶¶ 49-50; ECU 43 of Figure 3), preliminary control for preventing an occupant of the vehicle from performing an opening operation to at least one door between the left door and the right door when the object is positioned in any one of a left rear side area, a right rear side area, and a central rear side area between the left rear side area and the right rear side area, of the vehicle (¶¶ 57-58; from stereo cameras 40-1, 40-2 or 40-3 of Figure 4), wherein the controller is configured to vary the at least one door to which the preliminary control prevents the occupant from performing the opening operation, depending on whether the object is positioned in the left rear side area, the right rear side area, or the central rear side area (¶¶ 87-88).
As per Claim 2, Umezawa teaches that the controller is configured to: execute, as the preliminary control, left-side preliminary control for preventing the occupant from performing an opening operation to the left door when the object is positioned in the left rear side area; execute, as the preliminary control, right-side preliminary control for preventing the occupant from performing an opening operation to the right door when the object is positioned in the right rear side area; and execute, as the preliminary control, both-side preliminary control for preventing the occupant from performing an opening operation to both of the left door and the right door when the object is positioned in the central rear side area (¶¶ 41-43; with stereo cameras 40-1, 40-2 and 40-3 of Figure 4). 
As per Claim 3, Umezawa teaches that the controller is configured to: 
determine that the object is positioned in the left rear side area when the object is positioned in an area between a first left predetermined line segment extending toward a rear side of the vehicle from a first left predetermined position which is away from a center portion at a rear end of the vehicle in a vehicle width direction toward left in the vehicle width direction by a first left predetermined distance, and a second left predetermined line segment extending toward the rear side of the vehicle from a second left predetermined position which is away from the first left predetermined position toward left in the vehicle width direction by a second left predetermined distance and is positioned toward left in the vehicle width direction compared to the a left side of the vehicle (¶¶ 44-47; e.g., between the left side mirror and the left rear window 53 of Figure 2); 
determine that the object is positioned in the right rear side area when the object is positioned in an area between a first right predetermined line segment extending toward the rear side of the vehicle from a first right predetermined position which is away from the center portion toward right in the vehicle width direction by a first right predetermined distance, and a second right predetermined line segment extending toward the rear side of the vehicle from a second right predetermined position which is away from the first right predetermined position toward right in the vehicle width direction by a second right predetermined distance and is positioned toward right in the vehicle width direction compared to the right side of the vehicle (¶¶ 44-47; e.g., between the right side mirror and the right rear window 53 of Figure 2); and 
determine that the object is positioned in the central rear side area when the object is positioned in an area between the first left predetermined line segment and the first right predetermined line segment (¶¶ 44-47; e.g., between the rear windows 53 of Figure 2).
As per Claim 4, Umezawa teaches that the controller is configured to execute the both-side preliminary control when one object detected by the object detector is positioned in the left rear side area and another object detected by the object detector is positioned in the right side area (¶¶ 45-46, 109-112).
As per Claim 5, Umezawa teaches a rear view monitoring device (¶ 36), which is to be applied to a vehicle including a left door and a right door (¶¶ 33-34), comprising: 
an object detector configured to detect a position of an object positioned in a rear side of the vehicle with respect to the vehicle (¶¶ 37-38; stereo camera 40-1 of Figure 1); and 
a controller configured to execute, during a period in which the vehicle is stopped (¶¶ 49-50; ECU 43 of Figure 3), preliminary control for preventing an occupant of the vehicle from performing an opening operation to at least one door between the left door and the right door when a predicted movement line of the object intersects with any one of a left rear side area, a right rear side area, and a central rear side area between the left rear side area and the right rear side area, of the vehicle (¶¶ 57-58; from stereo cameras 40-1, 40-2 or 40-3 of Figure 4), wherein the controller is configured to: 
acquire the position of the object detected by the object detector every time a predetermined period elapses (¶¶ 103-105); 
predict a movement direction of the object based on a current position of the object and a history of the position of the object when another object that is identified to be the same as the object has been detected at a current time point and past time points by a predetermined number of times or more (¶ 104); and 
vary the at least one door to which the preliminary control prevents the occupant from performing the opening operation, depending on whether the predicted movement line extending from the current position of the object along the movement direction intersects with the left rear side area, the right rear side are, or the central rear side area (¶¶ 109-110).
As per Claim 6, Umezawa teaches that the controller is configured to: execute, as the preliminary control, left-side preliminary control for preventing the occupant from performing an opening operation to the left door when the predicted movement line intersects with the left rear side area; execute, as the preliminary control, right-side preliminary control for preventing the occupant from performing an opening operation to the right door when the predicted movement line intersects with the right rear side area; and execute, as the preliminary control, both-side preliminary control for preventing the occupant from performing an opening operation to both of the left door and the right door when the predicted movement line intersects with the central rear side area (¶¶ 41-43; with stereo cameras 40-1, 40-2 and 40-3 of Figure 4). 
As per Claim 7, Umezawa teaches that the controller is configured to: 
determine that the predicted movement line intersects with the left rear side area when the predicted movement line intersects with a left virtual line segment connecting between a first left predetermined position, which is away from a center portion at a rear end of the vehicle in a vehicle width direction toward left in the vehicle width direction by a first left predetermined distance, and a second left predetermined position, which is away from the first left predetermined position toward left in the vehicle width direction by a second left predetermined distance and is positioned toward left in the vehicle width direction compared to a left side of the vehicle (¶¶ 44-47; e.g., between the left side mirror and the left rear window 53 of Figure 2); determine that the predicted movement line intersects with the right rear side area when the predicted movement line intersects with a right virtual line segment connecting between a first right predetermined position, which is away from the center portion toward right in the vehicle width direction by a first right predetermined distance, and a second right predetermined position, which is away from the first right predetermined position toward right in the vehicle width direction by a second right predetermined distance and is positioned toward right in the vehicle width direction compared to a right side of the vehicle (¶¶ 44-47; e.g., between the right side mirror and the right rear window 53 of Figure 2); and 
determine that the predicted movement line intersects with a central virtual line segment connecting between the first left predetermined position and the first right predetermined position (¶¶ 44-47; e.g., between the rear windows 53 of Figure 2).
As per Claim 8, Umezawa teaches that the controller is configured to execute the both-side preliminary control when the predicted movement line of one object detected by the object detector intersects with the the left rear side area and the predicted movement line of another object detected by the object detector intersects with the right side area (¶¶ 45-46, 109-112).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661